Citation Nr: 0710177	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  06-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from February 1949 to 
October 1952.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision in 
which the RO denied the veteran's claims for increased 
ratings for right and left lower extremity varicose veins.  
In January 2005, the veteran filed a notice of disagreement 
(NOD).  The RO issued a statement of the case (SOC) in 
January 2006, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
January 2006.

In March 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's  motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's varicose veins of the right and left lower 
extremities are manifested by reports of intermittent edema 
with slight minimal edema of the right lower extremity shown 
on VA examination in April 2004, and stasis pigmentation 
around each ankle; there is no objective evidence of 
persistent edema, or of any eczema.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, each, for 
varicose veins of the right and left lower extremities are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code (DC) 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  After issuance of the April 2004 
letter described above, and opportunity for the appellant to 
respond, the January 2006 SOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  

The Board also notes that the rating criteria for the 
disability under consideration was set forth in the January 
2006 SOC, and a subsequent January 2007 RO letter informed 
the appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  The Board also finds that the appellant is 
not prejudiced by the timing of such notice.  Because the 
Board's decision herein denies the claims for increased 
ratings, no disability ratings or effective dates are being, 
or are to be, assigned; accordingly, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record further reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters on appeal.  Pertinent 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well as VA examination reports and 
outpatient treatment records from the Erie VA Medical Center 
(VAMC).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of April 2001, the RO granted 
service connection for bilateral varicose veins, and assigned 
an initial 0 percent rating under the provisions of 38 C.F.R. 
§ 4.104, DC 7120, effective November 4, 1994.  In a June 2001 
rating decision, the RO assigned separate 10 percent ratings 
for varicose veins of the right and left lower extremities, 
effective January 12, 1998.  The veteran submitted his claim 
for increased ratings in January 2004.

Under 38 C.F.R. § 4.104a, Diagnostic Code 7120, for varicose 
veins, a 10 percent rating is warranted for intermittent 
edema of extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent rating is warranted for varicose veins manifested by 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating warrants persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires massive 
board-like edema with constant pain at rest. 

The assigned ratings are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.

On VA examination in May 2001, the veteran complained of 
aching in the legs and some easy fatigability and abnormal 
sensation in the legs after prolonged standing or walking.  
The veteran reported that those symptoms were relieved by 
elevation of the extremities.  He also indicated that at the 
time of the examination in the morning, he did not have any 
edema.  He reported that the longer he stayed on his feet, 
the more edema he had.  He also reported that he had been 
wearing compression stocking for many years.  He indicated 
that current treatment included compression stockings and 
elevation of the lower extremities at night.  He reported 
that he worked part-time as a barber and that standing on his 
feet for prolonged periods of time increased the symptoms of 
fatigability and aching of the legs.  On examination, he had 
significant varicosities on both lower extremities extending 
up to the knee level.  There were no ulcerations or edema.  
There was some minimal stasis in the ankle areas bilaterally.  
Each lower extremity was affected by varicose veins, that 
were ropey and nontender to palpation. There was no 
significant swelling in the lower extremities and it was 
noted that the veteran had been wearing his compression 
stockings since he got up in the morning.  The impression 
included bilateral varicose veins with stasis dermatitis 
involving the ankle areas with a complaint of intermittent 
swelling, aching and fatigability.

On VA examination in April 2004, the veteran reported 
recurrent swelling, fatigability and discomfort due to 
varicose veins, increased by standing for prolonged periods 
of time.  He indicated that he was retire, but worked part 
time as a barber for 12 to 14 hours per week.  His current 
treatment included compression stockings bilaterally and 
elevation of the legs at night.  He reported that he had 
trouble walking and standing for a long time.  On examination 
of the lower extremities, the examiner noted bilateral 
varicosities with minimal swelling.  There was some stasis 
pigmentation around the ankle areas bilaterally.  There were 
no ulcers of the extremities.  The veins were tortuous and 
there was no loss of function or limitation motion of the 
extremities.  The examiner noted that the veteran was wearing 
compression stockings and there was minimal swelling of the 
right lower extremity.  It was noted that the veteran worked 
part time as a barber.  The veteran reported that he had more 
discomfort in both lower extremities the longer he was on his 
feet.  The diagnoses included bilateral varicose veins, 
symptomatic.

VA outpatient treatment records dated from August 2003 to 
April 2004 include entries dated in September 2003 and March 
2004 which indicated that there was no peripheral edema of 
the extremities.

After careful consideration of the competent and probative 
evidence in light of the above cited criteria, the Board 
finds that higher ratings for the veteran's varicose veins of 
the right and left lower extremities is not warranted.  

As indicated above, the next higher rating of 20 percent 
under Diagnostic Code 7120 requires persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  

While the Board notes that there is some evidence of edema 
affecting the both lower extremities, the medical evidence 
does not demonstrate persistent edema.  The report of the May 
2001 VA examination reflects that there was no edema of 
either extremity.  On VA examination in April 2004, minimal 
swelling of the right lower extremity was noted.  Both 
examination reports show that the veteran reported that he 
had edema at times of both extremities but he did not report 
persistent edema.  The VA outpatient records dated from 
August 2003 to April  2004 did not show any evidence of 
persistent edema of either lower extremity.  

The only notation of stasis pigmentation is in the April 2004 
examination report which noted there was some stasis 
pigmentation around the ankle.  There is no medical evidence 
that the veteran has eczema.  Even if the Board were to 
assume that the veteran may experience some stasis 
pigmentation (based on the above findings), in the absence of 
evidence of persistent edema, the requirements for a 20 
percent rating still would not be met.    

Hence, the Board must conclude that the criteria for the 
assignment of a 20 percent rating under Diagnostic Code 7120 
for either the right or left lower extremity have not been 
met.  It logically follows that the criteria for the 
assignment of any higher rating under that diagnostic code 
(i.e., a 40 percent, 60 percent or 100 percent rating) 
likewise have not been met. 

For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 10 percent, each, for 
varicose veins of the right and left lower extremities must 
be denied.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, the doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for varicose veins of the 
right lower extremity is denied.

A rating in excess of 10 percent for varicose veins of the 
left lower extremity is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


